Exhibit 10.1

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of March 11, 2019,
by and among GCP Applied Technologies Inc. (the “Company”) and the entities and
natural persons set forth in the signature pages hereto (collectively,
“Starboard”) (each of the Company and Starboard, a “Party” to this Agreement,
and collectively, the “Parties”).

RECITALS

WHEREAS, the Company and Starboard have engaged in discussions and
communications concerning the Company’s business, financial performance and
strategic plans;

WHEREAS, as of the date hereof, Starboard has a beneficial ownership (as
determined under Rule 13d-3 promulgated under the Securities Exchange Act of
1934, as amended, or the rules or regulations promulgated thereunder (the
“Exchange Act”)) interest in shares of Company’s common stock, par value $0.01
per share (the “Common Shares”), totaling, in the aggregate, 3,180,000 Common
Shares, or approximately 4.4% of the Common Shares issued and outstanding on the
date hereof;

WHEREAS, Starboard submitted a nomination notice to the Company on February 1,
2019 (the “Nomination Notice”) stating its intention to nominate director
candidates to be elected to the Company’s board of directors (the “Board”) at
the 2019 annual meeting of stockholders of the Company (the “2019 Annual
Meeting”); and

WHEREAS, as of the date hereof, the Company and Starboard have determined to
come to an agreement with respect to the composition of the Board and certain
other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

1.

Board Appointments and Related Agreements.

(a) Board Appointments.

(i)    The Company agrees that as promptly as practicable after the date hereof,
the Board shall take all necessary actions to (A) increase the size of the Board
from nine (9) to eleven (11) members (provided that the size of the Board shall
automatically decrease to ten (10) members at the conclusion of the 2019 Annual
Meeting) and (B) appoint to the Board Clay H. Kiefaber and Marran H. Ogilvie
(each, a “Starboard Designee” and collectively, the “Starboard Designees”) as a
class II director and a class III director, respectively, each with terms
expiring at the 2019 Annual Meeting. The Company agrees that, provided that such
Starboard Designee is able and willing to continue to serve on the Board, the
Company will include the Starboard Designees in the Company’s slate of
recommended nominees standing for election at the 2019 Annual Meeting and will
recommend, support and solicit proxies for the election of the Starboard
Designees at the 2019 Annual Meeting in the same manner as for the Company’s
other nominees at the 2019 Annual Meeting.



--------------------------------------------------------------------------------

(ii)    If any Starboard Designee (or any Starboard Replacement Director (as
defined below)) is unable or unwilling to serve as a director, resigns as a
director or is removed as a director prior to the expiration of the Standstill
Period, and at all times since the date of this Agreement and at such time
Starboard beneficially owns (as determined under Rule 13d-3 promulgated under
the Exchange Act) at least the lesser of 3.0% of the Company’s then outstanding
Common Shares and 2,170,000 Common Shares (subject to adjustment for stock
splits, reclassifications, combinations and similar adjustments) (such lesser
amount, the “Minimum Ownership Threshold”), Starboard shall have the ability to
recommend a substitute person(s) for appointment to the Board in accordance with
this Section 1(a)(ii) (any such replacement nominee shall be referred to as a
“Starboard Replacement Director”, and if and when such person becomes a director
of the Board in accordance with this Section 1(a)(ii), such person shall be
deemed a Starboard Designee for purposes of this Agreement). Any Starboard
Replacement Director must (A) be reasonably acceptable to the Nominating and
Governance Committee (such acceptance not to be unreasonably withheld), (B) be
independent of Starboard (for the avoidance of doubt, the nomination by
Starboard of any person to serve on the board of another company shall not (in
and of itself) cause such person not to be deemed independent of Starboard), (C)
qualify as “independent” pursuant to NYSE listing standards, (D) have the
relevant financial and business experience to be a director of the Company, and
(E) satisfy the publicly disclosed guidelines and policies with respect to
service on the Board (in the case of each of (B) through (E), as reasonably
determined by the Nominating and Governance Committee). The Nominating and
Governance Committee shall make its determination and recommendation (which it
shall undertake reasonably and in good faith) regarding whether such person
meets the foregoing criteria within ten (10) business days after (1) such
nominee as a Starboard Replacement Director has submitted to the Company the
documentation required by Section 1(b)(iv) and (2) representatives of the Board
have, if requested by the Company, conducted customary interview(s) of such
nominee. The Company shall use its reasonable best efforts to conduct any
interview(s) contemplated by this Section 1(a)(ii) as promptly as practicable,
but in any case, assuming reasonable availability of the nominee, within ten
(10) business days after Starboard’s recommendation of such nominee. In the
event the Nominating and Governance Committee does not accept a person
recommended by Starboard as the Starboard Replacement Director, Starboard shall
have the right to recommend additional substitute person(s) whose appointment
shall be subject to the Nominating and Governance Committee recommending such
person in accordance with the procedures described above. The Board shall vote
on the appointment of such Starboard Replacement Director to the Board no later
than five (5) business days after the Nominating and Governance Committee
recommendation of such Starboard Replacement Director; provided, however, that
if the Board does not appoint such Starboard Replacement Director to the Board
pursuant to this Section 1(a)(ii), the Parties shall continue to follow the
procedures of this Section 1(a)(ii) until a Starboard Replacement Director is
appointed to the Board. Upon a Starboard Replacement Director’s appointment to
the Board, the Board and all applicable committees of the Board shall take all
necessary actions to appoint such Starboard Replacement Director to any
applicable committee of the Board of which the replaced director was a member
immediately prior to such director’s resignation or removal or, if the Board or
the applicable committee of the Board determines that the Starboard Replacement
Director does not satisfy the requirements of the NYSE and applicable law with
respect to service on the applicable committee (which determination shall be
made reasonably and in good faith), to an alternative committee of the
Board. Until such time as any Starboard Replacement Director is appointed to any
applicable committee, the other Starboard Designee will be permitted to serve as
an interim member of such applicable committee, unless such Starboard Designee
is already serving as a member of such committee or the Board or the applicable
committee of the Board determines that such Starboard Designee does not satisfy
the requirements of the NYSE and applicable law with respect to service on the
applicable committee (which determination shall be made reasonably and in good
faith).

 

2



--------------------------------------------------------------------------------

(iii)    Committees. The Company agrees that each Starboard Designee shall be
given the same due consideration for membership to each committee of the Board
as any other independent director.

(iv)    Subject to NYSE rules and applicable laws, during the Standstill Period,
the Board and all applicable committees of the Board shall take all action
necessary to ensure that each committee of the Board, including any committee of
the Board formed after the date of this Agreement, includes at least one
Starboard Designee.

(v)    During the period commencing upon the conclusion of the 2019 Annual
Meeting and continuing until the expiration of the Standstill Period, the Board
shall take all necessary actions to set the size of the Board at no more than
ten (10) directors, unless Starboard consents in writing to any proposal to
increase the size of the Board.

(b) Additional Agreements.

(i)    Starboard shall comply, and shall cause each of its controlled Affiliates
and Associates (collectively, “Covered Persons”) to comply, with the terms of
this Agreement and shall be responsible for any breach of this Agreement by any
such Covered Person. As used in this Agreement, the terms “Affiliate” and
“Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the Exchange Act and shall include all persons or entities that
at any time during the term of this Agreement become Affiliates or Associates of
any person or entity referred to in this Agreement.

(ii)    Upon execution of this Agreement, Starboard shall not, and shall cause
each of its Covered Persons not to, directly or indirectly, (A) nominate or
recommend for nomination any person for election at the 2019 Annual Meeting,
(B) submit any proposal for consideration at, or bring any other business
before, the 2019 Annual Meeting or (C) initiate, encourage or participate in any
“vote no,” “withhold” or similar campaign with respect to the 2019 Annual
Meeting. Starboard shall not publicly or privately encourage or support any
other stockholder, person or entity to take any of the actions described in this
Section 1(b)(ii).

(iii)    Starboard shall appear in person or by proxy at the 2019 Annual Meeting
and vote all Common Shares beneficially owned by Starboard at the 2019 Annual
Meeting (A) in favor of all of the Company’s nominees, (B) in favor of the
ratification of the appointment of PricewaterhouseCoopers LLP as the Company’s
independent registered public accounting firm for the fiscal year ending
December 31, 2019, (C) in accordance with the Board’s recommendation with
respect to the Company’s “say-on-pay” proposal and (D) in accordance with the
Board’s recommendation with respect to any other Company proposal or stockholder
proposal presented at the 2019 Annual Meeting; provided, however, that in the
event Institutional Shareholder Services Inc. (“ISS”) or Glass Lewis & Co., LLC
(“Glass Lewis”) recommends otherwise with respect to the Company’s “say-on-pay”
proposal or any other Company proposal or shareholder proposal presented at the
2019 Annual Meeting (other than proposals relating to the election or removal of
directors), Starboard shall be permitted to vote in accordance with the ISS or
Glass Lewis recommendation. Starboard further agrees that it will appear in
person or by proxy at any special meeting of the Company’s stockholders during
the Standstill Period and vote all Common Shares beneficially owned by Starboard
at such meeting in accordance with the Board’s recommendation on any proposal
relating to the appointment, election or removal of director(s).

(iv)    Starboard acknowledges that, on or prior to the date of this Agreement,
the Starboard Designee has submitted to the Company (x) a fully completed copy
of the Company’s

 

3



--------------------------------------------------------------------------------

standard director and officer questionnaire and other reasonable and customary
director onboarding documentation (including an authorization form to conduct a
background check, a representation agreement, consent to be named as a director
in the Company’s proxy statement and certain other agreements) required by the
Company in connection with the appointment or election of new Board members, and
(y) a written representation that such person, if elected as a director of the
Company, would be in compliance, and will comply with, all applicable publicly
disclosed confidentiality, corporate governance, conflict of interest,
Regulation FD, code of conduct and ethics, and stock ownership and trading
policies and guidelines of the Company that have been provided to such person
prior to such date (collectively, the “Onboarding Documentation”). As a
condition for eligibility for appointment to the Board, each candidate for any
Starboard Replacement Director shall promptly (but in any event prior to being
appointed to the Board in accordance with this Agreement) submit to the Company
the Onboarding Documentation.

(v)    Starboard acknowledges that all directors (including the Starboard
Designees and any Starboard Replacement Directors) are (A) governed by, and
required to comply with, all policies, procedures, codes, rules, standards and
guidelines applicable to all members of the Board and (B) required to keep
confidential all Company confidential information and not disclose to any third
parties (including Starboard) any discussions, matters or materials considered
in meetings of the Board or Board committees.

(vi)    Starboard, on behalf of itself and its Affiliates, hereby
(A) irrevocably withdraws the Nomination Notice and (B) irrevocably withdraws
any related materials or notices submitted to the Company in connection
therewith.

(vii)    The Company agrees that the Board and all applicable committees of the
Board shall, to the extent that the Board and such committees have such
authority and are entitled to so determine, take all necessary actions (other
than amending or modifying any Existing Plans and Agreements (as defined
below)), effective no later than immediately following the execution of this
Agreement, to determine, in connection with their initial appointment as a
director and nomination by the Company at the 2019 Annual Meeting, that each of
the Starboard Designees is deemed to be (A) a member of the “Incumbent Board” or
“Continuing Director” (as such term may be defined in the definition of “Change
in Control,” “Change of Control” (or any similar term) under the Company’s
incentive plans, options plans, deferred compensation plans, employment
agreements, severance plans, retention plans, loan agreements, indentures or any
other related plans or agreements (the “Existing Plans and Agreements”) that
refer to any such plan or agreement’s definition of “Change in Control” or any
similar term) and (B) a member of the Board as of the beginning of any
applicable measurement period for the purposes of the definition of “Change in
Control” or any similar term under such Existing Plans and Agreements. For the
avoidance of doubt, nothing in this Section 1(b)(vii) shall require, or be
deemed to be, an amendment or modification to any Existing Plans and Agreements,
including the outstanding awards thereunder.

(viii)    Starboard shall promptly (and in any event within five (5) business
days) inform the Company in writing if Starboard fails to satisfy the Minimum
Ownership Threshold at any time.

 

2.

Standstill Provisions.

(a)    Starboard agrees that, from the date of this Agreement until the earlier
of (x) the date that is fifteen (15) business days prior to the deadline for the
submission of stockholder nominations for the 2020 annual meeting of the
Company’s stockholders (the “2020 Annual Meeting”) pursuant to the Company’s
Amended and Restated By-laws or (y) the date that is one hundred (100) days
prior to

 

4



--------------------------------------------------------------------------------

the first anniversary of the 2019 Annual Meeting (the “Standstill Period”),
Starboard shall not, and shall cause each Covered Person not to, in each case
directly or indirectly, in any manner:

(i)    engage in any solicitation of proxies or consents or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) of proxies or consents, in each case, with respect to
any securities of the Company;

(ii)    form, join or in any way participate in any “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) with respect to any securities of the
Company (other than a “group” that includes all or some of the members of
Starboard, but does not include any other entities or persons that are not
members of Starboard as of the date hereof); provided, however, that nothing
herein shall limit the ability of an Affiliate of Starboard to join the “group”
following the execution of this Agreement, so long as any such Affiliate agrees
to be bound in writing by the terms and conditions of this Agreement;

(iii)    deposit any Common Shares in any voting trust or subject any Common
Shares to any arrangement or agreement with respect to the voting of any Common
Shares, other than any such voting trust, arrangement or agreement solely among
the members of Starboard and otherwise in accordance with this Agreement;

(iv)    seek or submit, or encourage any person or entity to seek or submit,
nomination(s) in furtherance of a “contested solicitation” for the appointment,
election or removal of directors with respect to the Company or seek, encourage
or take any other action with respect to the appointment, election or removal of
any directors; provided, however, that nothing in this Agreement shall prevent
Starboard or its Affiliates or Associates from taking actions in furtherance of
identifying director candidates in connection with the 2020 Annual Meeting so
long as such actions do not create a public disclosure obligation for Starboard
or the Company, are not publicly disclosed by Starboard or its representatives,
Affiliates or Associates and are undertaken on a basis reasonably designed to be
confidential and in accordance in all material respects with Starboard’s normal
practices in the circumstances;

(v)    (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company or through any referendum of
stockholders, (B) make any offer or proposal (with or without conditions) with
respect to any merger, takeover offer, acquisition, recapitalization,
restructuring, disposition or other business combination involving the Company,
(C) solicit a third party to make an offer or proposal (with or without
conditions) with respect to any merger, takeover offer, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company, or publicly encourage, initiate or support any third
party in making such an offer or proposal, (D) publicly comment on any third
party proposal regarding any merger, takeover offer, acquisition,
recapitalization, restructuring, disposition, or other business combination with
respect to the Company by such third party (provided that this clause (D) shall
not prevent such public comment after such proposal has become generally known
to the public other than as a result of a disclosure by Starboard), or (E) call
or seek to call a special meeting of stockholders;

(vi)    seek, alone or in concert with others, representation on the Board,
except as specifically permitted in Section 1;

(vii)    advise, encourage, support or influence any person or entity with
respect to the voting or disposition of any securities of the Company at any
annual or special meeting of stockholders, except in accordance with Section 1;
or

 

5



--------------------------------------------------------------------------------

(viii)    make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

(b)    Except as expressly provided in Section 1 or Section 2(a), Starboard
shall be entitled to (i) vote the Common Shares that it beneficially owns as it
determines in its sole discretion and (ii) disclose, publicly or otherwise, how
it intends to vote or act with respect to any securities of the Company on any
shareholder proposal or other matter to be voted on by the shareholders of the
Company and the reasons therefor.

(c)    Nothing in Section 2(a) shall be deemed to limit the exercise in good
faith by the Starboard Designee (or the Starboard Replacement Director, as
applicable) of such person’s fiduciary duties solely in such person’s capacity
as a director of the Company and in a manner consistent with such person’s and
Starboard’s obligations under this Agreement.

 

3.

Representations and Warranties of the Company.

The Company represents and warrants to Starboard that (A) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(B) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (C) the execution, delivery and performance of this Agreement by
the Company does not and will not (1) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company or (2) result in
any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both would constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document or agreement to which the Company is a party or
by which it is bound.

 

4.

Representations and Warranties of Starboard.

Starboard represents and warrants to the Company that (A) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Starboard thereto,
(B) this Agreement has been duly authorized, executed and delivered by
Starboard, and is a valid and binding obligation of Starboard, enforceable
against Starboard in accordance with its terms except as enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (C) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of Starboard as currently in effect, (D) the execution,
delivery and performance of this Agreement by Starboard does not and will not
(1) violate or conflict with any law, rule, regulation, order, judgment or
decree applicable to Starboard or (2) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
would constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound, (E) as of the date of this
Agreement, Starboard

 

6



--------------------------------------------------------------------------------

beneficially owns (as determined under Rule 13d-3 promulgated under the Exchange
Act) 3,180,000 Common Shares, (F) as of the date hereof, and except as set forth
in clause (E) above, Starboard does not currently have, and does not currently
have any right to acquire, any interest in any securities of the Company (or any
rights, options or other securities convertible into or exercisable or
exchangeable (whether or not convertible, exercisable or exchangeable
immediately or only after the passage of time or the occurrence of a specified
event) for such securities or any obligations measured by the price or value of
any securities of the Company or any of its controlled Affiliates, including any
swaps or other derivative arrangements designed to produce economic benefits and
risks that correspond to the ownership of Common Shares, whether or not any of
the foregoing would give rise to beneficial ownership (as determined under Rule
13d-3 promulgated under the Exchange Act), and whether or not to be settled by
delivery of Common Shares, payment of cash or by other consideration, and
without regard to any short position under any such contract or arrangement) and
(G) Starboard will not, directly or indirectly, compensate or agree to
compensate any director or director nominee of the Company for his or her
respective service as a director of the Company, including any Starboard
Designee, with any cash, securities (including any rights or options convertible
into or exercisable for or exchangeable into securities or any profit sharing
agreement or arrangement), or other form of compensation directly or indirectly
related to the Company or its securities. For the avoidance of doubt, nothing
herein shall prohibit Starboard for compensating or agreeing to compensate any
person for his or her respective service as a nominee or director of any other
company.

 

5.

Press Release.

Promptly following the execution of this Agreement, the Company and Starboard
shall jointly issue a mutually agreeable press release (the “Press Release”)
announcing certain terms of this Agreement in the form attached hereto as
Exhibit A. Prior to the issuance of the Press Release and subject to the terms
of this Agreement, neither the Company (including the Board and any committee
thereof) nor Starboard shall issue any press release or make any public
announcement regarding this Agreement or the matters contemplated hereby without
the prior written consent of the other Party. During the Standstill Period,
neither the Company nor Starboard shall make any public announcement or
statement that is inconsistent with or contrary to the terms of this Agreement.

 

6.

Specific Performance.

Each of Starboard, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that
Starboard, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other Party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 6 is not the exclusive remedy for any
violation of this Agreement.

 

7.

Expenses.

The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with Starboard’s involvement at the Company prior to the execution of
this Agreement, including, but not limited to the negotiation and execution of
this Agreement, provided that such reimbursement shall not exceed $200,000 in
the aggregate.

 

7



--------------------------------------------------------------------------------

8.

Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

9.

Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (A) upon receipt, when delivered
personally; (B) upon confirmation of receipt, when sent by email (provided such
confirmation is not automatically generated); or (C) one (1) business day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the Party to receive the same. The addresses for such
communications shall be:

If to the Company, to:

GCP Applied Technologies Inc.

62 Whittemore Avenue

Cambridge, Massachusetts 02140

  Attention:

Naren B. Srinivasan

  Email:

naren.srinivasan@GCP.com

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

  Attention:

Adam O. Emmerich, Esq.

      

Gregory E. Ostling, Esq.

      

Viktor Sapezhnikov, Esq.

  Email:

aoemmerich@wlrk.com

      

geostling@wlrk.com

      

vsapezhnikov@wlrk.com

If to Starboard or any member thereof, to:

Starboard Value LP

777 Third Avenue, 18th Floor

New York, New York 10017

  Attention:

Jeffrey C. Smith

  Email:

jsmith@Starboardvalue.com

 

8



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

  Attention:

Steve Wolosky, Esq.

      

Andrew Freedman, Esq.

  Email:

swolosky@olshanlaw.com

      

afreedman@olshanlaw.com

 

10.

Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof that would result in the application of the law of another
jurisdiction. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (A) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (B) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (C) to the fullest extent permitted by applicable legal requirements, any
claim that (1) the suit, action or proceeding in such court is brought in an
inconvenient forum, (2) the venue of such suit, action or proceeding is improper
or (3) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.

 

11.

Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

 

12.

Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period, or if earlier, until such time as the other Party or any
of its agents, subsidiaries, controlled affiliates, successors, assigns,
partners, members, officers, key employees or directors shall have breached this
Section 12, neither it nor any of its respective agents, subsidiaries,
controlled affiliates, successors, assigns, partners, members, officers, key
employees or directors, shall in any way publicly criticize, disparage, call
into disrepute, or otherwise defame or slander the other Party or such other
Party’s subsidiaries, affiliates, successors, assigns, partners, members,
officers (including any current officer of a Party or a Party’s subsidiaries who
no longer serves in such capacity following the

 

9



--------------------------------------------------------------------------------

execution of this Agreement), directors (including any current director of a
Party or a Party’s subsidiaries who no longer serves in such capacity following
the execution of this Agreement), employees, stockholders, agents, attorneys or
representatives, or any of their businesses, products or services, in any manner
that would reasonably be expected to damage the business or reputation of such
other Party, their businesses, products or services or their subsidiaries,
affiliates, successors, assigns, officers (or former officers), directors (or
former directors), employees, stockholders, agents, attorneys or
representatives.

 

13.

Securities Laws.

Starboard acknowledges that it is aware, and will advise each of its
representatives who are informed as to the matters that are the subject of this
Agreement, that the United States securities laws may prohibit any person who
directly or indirectly has received from an issuer material, non-public
information from purchasing or selling securities of such issuer or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

 

14.

Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries; Term.

This Agreement contains the entire understanding of the Parties with respect to
its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and Starboard. No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to Starboard, the prior written consent of the Company,
and with respect to the Company, the prior written consent of Starboard. This
Agreement is solely for the benefit of the Parties and is not enforceable by any
other persons or entities. This Agreement shall terminate at the end of the
Standstill Period, except the provisions of Sections 6, 9, 10, 13 and 14, which
shall survive such termination; provided, however, that any Party may bring an
action following such termination alleging a breach of this Agreement occurring
prior to the end of the Standstill Period.

[The remainder of this page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date first set forth above.

 

THE COMPANY:

 

GCP APPLIED TECHNOLOGIES INC.

By:   /s/ Gregory E. Poling  

Name: Gregory E. Poling

Title: Chief Executive Officer

 

 

[Signature Page to Agreement by and among GCP and Starboard]



--------------------------------------------------------------------------------

STARBOARD:

 

STARBOARD VALUE AND

OPPORTUNITY MASTER FUND LTD

By: Starboard Value LP,

its investment manager

STARBOARD VALUE AND

OPPORTUNITY S LLC

By: Starboard Value LP,

its manager

STARBOARD VALUE AND

OPPORTUNITY C LP

By: Starboard Value R LP,

its general partner

STARBOARD VALUE R LP

By: Starboard Value R GP LLC,

its general partner

STARBOARD VALUE AND

OPPORTUNITY MASTER FUND L LP

By: Starboard Value L LP,

its general partner

STARBOARD VALUE L LP

By: Starboard Value R GP LLC,

its general partner

STARBOARD VALUE LP

By: Starboard Value GP LLC,

its general partner

STARBOARD VALUE GP LLC

By: Starboard Principal Co LP,

its member

STARBOARD PRINCIPAL CO LP

By: Starboard Principal Co GP LLC,

its general partner

STARBOARD PRINCIPAL CO GP LLC

STARBOARD VALUE R GP LLC

 

 

By:   /s/ Jeffrey C. Smith

Name:

Title:

 

Jeffery C. Smith

Authorized Signatory

 

/s/ Jeffrey C. Smith JEFFREY C. SMITH

 

/s/ Peter A. Feld PETER A. FELD

[Signature Page to Agreement by and among GCP and Starboard]



--------------------------------------------------------------------------------

EXHIBIT A

PRESS RELEASE